Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-6, 8-9, and 11 are pending. Claims 1-4 are drawn to the non-elected invention. Claims 7, 10, and 12-13 have been canceled. Claims 5-6, 8-9 and 11 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 5-6, 8-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buechler et al. (US6777190B1, published 08/17/2004, of record) and Takagi et al. (EP2184608A1, published 05/12/2010, IDS submitted 07/24/2015), as evidenced by Thermo Scientific (print retrieved 12/08/2017, of record).
 Buechler et al. teaches assay for detecting the amount or presence of target ligand in a sample and the assay is performed for the target ligand in the presence of a sufficient amount of the crosstalk inhibitor to reduce the amount of binding of the linkage site of the ligand analogue conjugate to the ligand receptor (abstract; and col. 5, lines 4-8; and col. 17, lines 40-50). Buechler et al. further teaches in FIG 1A-B (complementary ligand for ligand receptor) and FIG. 1F (crosstalk inhibitor) are represented by cross-linking agent containing a maleimide group for the reaction mixture. Figure 1F depicts formula I and specifically R1 and R2 together from a double bond. Buechler et al. further teaches the crosstalk inhibitor is normally contained in the reaction mixture and does not compete significantly with the complementary ligand analogue conjugate for ligand receptor binding sites in the reaction mixture (col. 5, lines 4-8). Buechler et al. teaches detection of antibodies (col. 26, lines 38-40). Buechler et al. teaches that the crosstalk inhibitors reduce or prevent the crosstalk, i.e., the undesirable interactions between ligand receptors and uncomplementary ligand analogue conjugates (col. 4, lines 57-60). Buechler et al. teaches an inhibitor is useful in this invention since the assay still gives a true positive result with a lower number of false positive results (col. 31, lines 53-55). Buechler et al. teaches linking reactive groups are well recognized in the art, for example, thiols with maleimides (col. 6, lines 55-65; and col. 24, lines 5-10). Buechler et al. teaches that specific ligands for detecting antibodies are bound via SMCC (FIG. 1). It is noted that the specification discloses bovine serum albumin (BSA) as the support that is inactive (see instant Example 1, as filed), which is taught by FIG 1.
The evidentiary teachings of Thermo Scientific indicate that SMCC is a spacer arm length of 8.3Å (page 1).

Takagi et al. teaches a non-specific reaction inhibitor for use in an immunological measurement and the non-specific reaction inhibitor can inhibit a non-specific reaction which interferes with the accurate detection or quantification of a trace substance (abstract). Takagi et al. teaches the non-specific reaction inhibitor added to the sample to absorb the non-specific reaction substance [0043]. Takagi et al. further teaches a second reagent characterized by containing latex particles and immobilized an antibody specific to a D-dimer [0043]. Takagi et al. teaches the sample to be measured, R1 and R2 were mixed [0043]. Takagi et al. teaches EMCS and SMCC react with amino group of a protein or sulfide group of an antigen fragment (e.g., thiol; [0030]; [0044] and [0064]-[0065]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the complementary ligand of Buechler et al. with specific antibody or antigen receptors of Takagi et al. in an immunoassay detection because Takagi et al. teaches that the non-specific reaction inhibitor can inhibit non-specific reaction with the presence of antibody or antigen receptors to the target substance. 
One of ordinary skill in the art would have been motivated to have immobilized specific antibodies or antigens through thiol groups of Takagi et al. as the ligand of Buechler et al. to the maleimide group because it would be desirable to directly enhance accuracy with target substances while in the presence of the inhibitor, as taught by Takagi et al. One of ordinary skill in the art would have reasonably expected success employing antibodies or antigens with thiol groups as the ligand to bind to the maleimide group in the immunoassay reaction because it was well understood 
Regarding claims 6 and 11, Buechler et al. teaches ELISA procedure (col. 27, lines 25-30), which reads on enzyme immunoassay.  
Regarding claim 9, Buechler et al. teaches sandwich assays (col. 1, lines 59-60; col. 6, lines 34-36; and see above). 
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 7 (see Table A) that the ligand analogue conjugates shown in FIG. 1A and FIG 1B of Buechler et al. contain an amphetamine portion and a morphine portion, and thus, the ligand analogue conjugate do not bind to amphetamine or morphine as the target ligands. Therefore, if the conjugates of FIG. 1A and 1B already have conjugated amphetamine or morphine, then the “reagent prepared by maleimide method” of (*1) in Table A of Buechler is “not specific for the target”. This is in stark contrast to the present invention where “reagent 3” is “prepared by immobilizing an antibody or antigen specific for the target substance on a support, or labeling an antibody or antigen specific for the target substance, by a maleimide method using a cross-linking agent containing a maleimide group”. Whereas the second reagent (i.e., R2) of Takagi et al. is “specific for the target.” Applicants submit that there is no motivation to replace the ligand analogue conjugate of Buechler with the R2 moiety of Takagi et al., as there would be no reasonable expectation of success. This is because the ligand analogue conjugate of Buechler et al. is “not specific for the target,” whereas the R2 moiety of Takagi et al. is “specific for the target”

Mr. Yanagida has indicated that the combination of Buechler and Takagi do not render the current claims obvious. Buechler relates to the preparation and use of reagents as crosstalk inhibitors in ligand receptor assays. There is no teaching or suggestion in Buechler of inhibiting the activity of a nonspecific reaction substance already existing in the test sample, which nonspecific reaction substance is capable of binding directly to a maleimide group using an inhibitor. Buechler does not teach a reagent (3) prepared by a maleimide method and this is specific for a target as claimed. It is clear that the examples disclosed in Buechler such as FIGS. 1A-1B, which are discussed at column 17, lines 42-45, do not bind to targets such as amphetamine or morphine as these targets are already contained within the structures. The ligand analogue conjugate of Buechler is specific for the target specific antibody or ligand receptor. 
The ligand analogue conjugate of Buechler is “not specific for the target,” whereas the R2 moiety of Takagi is “specific for the target”. If the ligand analogue conjugate of Buechler was modified to be specific for the target as taught by Takagi, the ligand analogue conjugate would no longer bind the receptor. There would no longer be competition between the target ligand in the sample and the ligand analogue conjugate. Thus, the ligand analogue conjugate assay Buechler would no longer work as intended. 
The examiner wants to thank Mr. Atsushi Yanagida for submitting the declaration. However the arguments and statements are not found persuasive because the rejection above is not directed to replacing the complementary ligand of Buechler et al. with specific antibody or antigen receptors of Takagi et al. to perform the immunoassay of Buechler et al. The rejection above is made in combination of Buechler and Takagi to inhibit any nonspecific reaction in any immunoassay because Takagi et al. and Buechler et al. both recognize the presence of nonspecific will compete for binding by antibodies to the linkage chemistries of the amphetamine and morphine analogue conjugates (FIGS. 1C, 1D, and 1F), indicates the functional capability of the crosstalk inhibitor of Buechler to inhibit nonspecific substance (for example, nonspecific antibodies). Therefore, it would have been obvious to replace the complementary ligand of Buechler et al. with specific antibody or antigen receptors for any immunoassay detection because Buechler et al. teaches that the crosstalk inhibitor competes for antibodies (e.g. nonspecific antibody substance). It is important to note that the crosstalk inhibitor competes very poorly with the complementary ligand analogue conjugate for the ligand receptor because the affinity of the ligand receptor for the complementary ligand analogue conjugate is much better (see pg. 5, lines 35-40). Therefore it is obvious to include the crosstalk inhibitor of Buechler in any immunoassay detection because it competes poorly for the target (e.g., ligand receptor).
It is noted that the claims recite an immunological measurement method of providing a sample suspected of containing a target substance and a non-specific reaction. The recitation of suspected does not conclude that the target substance and/or non-specific reaction substance are in the sample. In addition, the specification has not defined specifically what target substance encompasses. Therefore the recitation of target substance is interpreted as any binding partner intended to bind in an assay. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641    



/Tracy Vivlemore/Primary Examiner, Art Unit 1635